Citation Nr: 0023317	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-13 586A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty in the U.S. 
Marine Corps from February 1963 to August 1967.  He also had 
various periods of active duty with the Army National Guard, 
including service in Southwest Asia during the Persian Gulf 
War.  

The veteran's appeal arose from a July 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (The RO) which denied the veteran's claim of 
entitlement to service connection for neurological 
disability, claimed to be due to an undiagnosed illness.

The  veteran died in May 2000.

FINDING OF FACT

In August 2000, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas that 
the veteran died on May [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed due to the death of the veteran.




		
      Barry F. Bohan
	Member, Board of Veterans' Appeals

 



